Citation Nr: 0703064	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral foot injury.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for urethritis. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
residuals of a bilateral foot injury, a skin condition, 
urethritis, and PTSD.

The issues involving service connection for urethritis is 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran appears to have raised the issue of entitlement 
to service connection for residuals of a bilateral ankle 
injury, though this is not clear.  As this matter has not 
been procedurally developed for appellate review, the Board 
refers it back to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's feet. 

2.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's skin. 

3.  The veteran does not have PTSD as a result of an in-
service stressor related to service from January 1981 to 
January 1984. 





CONCLUSIONS OF LAW

1.  Residuals of a bilateral foot injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1131, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for 
Residuals of a Bilateral Foot 
Injury and a Skin Condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 
(West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he has a bilateral foot condition as 
a result of an injury he sustained while on active duty in 
which he dropped a 250-pound spring on his feet.  Indeed, his 
service medical records confirm that he was treated in 
October 1982 for a left foot injury after dropping a 150-
pound spring on his left foot.  A physical examination 
revealed a little edema above the great left toe as well as 
pain with abduction and adduction.  The diagnostic assessment 
was trauma to the left foot.  The veteran was placed on a 
temporary profile for five days before returning to full 
duty.  

When examined in October 1983, just several months prior to 
his discharge from active duty, the veteran checked the box 
for "Yes" next to "Foot trouble."  The examining clinician 
then noted a painful right foot, with no reference to the 
left foot.  However, a clinical evaluation was normal.  In 
short, since no chronic foot disability was shown in service, 
the Board must find that the service medical records provide 
probative evidence, overall, against the veteran's claim. 

Although the lack of a chronic foot condition in service 
provides some probative evidence against the claim, the 
veteran's claim ultimately fails based of the absence of 
medical evidence showing that he currently has a diagnosed 
disability involving either foot.  

For example, while being treated for substance abuse at a VA 
domiciliary, the veteran was seen in November 2003 for right 
ankle pain dating back to service.  However, no reference was 
made to either foot.  In this regard, since the issue 
involving service connection for a right ankle disability is 
not currently before the Board, and has been referred back to 
the RO for appropriate action, the Board finds that this 
report is not relevant to current issue on appeal involving 
service connection for residuals of a bilateral foot injury.  

A January 2005 VA outpatient treatment report notes the 
veteran's complaints of joint pain in his right foot and 
ankle.  However, the veteran's pain was not attributable to a 
clinical diagnosis.  In Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  In the absence of an 
identifiable disability to account for the veteran's 
complaint of foot pain, the post-service medical records 
provide highly probative evidence against the veteran's 
claim. 

In the absence of a current disability involving either foot, 
the veteran's claim of entitlement to service connection for 
residuals of a bilateral foot injury must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

With respect to his claim for service connection for a skin 
condition, the veteran's service medical records show that he 
was treated for bumps on his face and under his neck.  These 
bumps were filled with puss and caused excessive itching.  
The diagnosis was pseudofolliculitis barbae.  The veteran was 
placed on a shaving profile for six days.  This condition 
apparently resolved, however, as the remainder of the service 
medical records made no further reference to this condition 
or any other skin problem.  Therefore, the service medical 
records provide probative evidence against the veteran's 
claim.

More importantly, none of the post-service medical records 
makes any reference to a skin condition, to include 
pseudofolliculitis barbae.  The Board reviewed VA treatment 
records dated from 2003 to 2005, none of which show treatment 
for a skin condition.  Thus, in the absence of medical 
evidence showing that the veteran currently has a skin 
condition, his claim must be denied.  See Degmetich and 
Brammer, both supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a bilateral foot injury 
and a skin condition.  Despite the veteran's statements that 
he currently has a bilateral foot condition and a skin 
condition as a result of service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  Accordingly, the appeal is denied.


II.  Service Connection for PTSD

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has PTSD.  The 
veteran was admitted to a VA domiciliary from October 2003 to 
March 2004.  During this entire period, no medical 
professional diagnosed the veteran with PTSD.  Instead, the 
veteran's psychiatric symptoms were attributed to diagnoses 
involving cocaine dependence and cannabis abuse.  Thus, these 
records provide highly probative evidence against the 
veteran's claim that he has PTSD.  

Indeed, the only reference to PTSD in the record is a VA 
outpatient treatment record dated in January 2005 which notes 
that a PTSD screen was positive.  However, the Board finds 
that his record is of minimal probative value, as it does not 
provide any rationale in support of the diagnosis.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).

The Board must find, based on a detailed review of the post-
service medical record, that the veteran does not have PTSD 
at this time.  The reference to PTSD in the record is found 
to be clearly outweighed by the medical records that clearly 
indicate the veteran does not have PTSD.

Since the Board concludes that the preponderance of the 
evidence is against a finding that the veteran has PTSD, his 
claim must be denied.  See Brammer, supra.  In the absence of 
a PTSD diagnosis, the Board need not discuss the element 
concerning the sufficiency of his alleged stressors.  
However, even assuming, for discussion purposes, that the 
veteran does have PTSD, there is no evidence that an in-
service stressor actually occurred.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, no evidence shows that the veteran engaged in 
combat with an enemy force.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran claims that he suffers from PTSD as a result of a 
personal assault in service.  The regulation governing this 
type of claim, 38 C.F.R. § 3.304(f), was amended after the 
veteran filed his claim in September 2000.  This amendment, 
which became effective March 7, 2002, addresses the type of 
evidence that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from a personal assault.  The veteran was 
notified of the amended regulation and provided an 
opportunity to submit additional evidence in support of his 
claim. 

If PTSD is based on a personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), VA has 
established special procedures for evidentiary development of 
claims for PTSD based on personal assault.  The Court advised 
that the portions of the VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14c, provided "guidance on the 
types of evidence that may serve as 'credible supporting 
evidence' for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service."  

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 272.

In this case, the veteran claims he was assaulted by four GIs 
while stationed in Germany in 1983.  According to the 
veteran, X-rays taken just after the assault showed that he 
had several cracked ribs and a neck injury.  However, the 
Board notes that none of the service medical records show any 
treatment for injuries involving his ribs or neck, or any 
other injury sustained during an assault.  This fact alone 
significantly undermines the veteran's credibility, and 
provides highly probative evidence against the veteran's 
claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

In addition, none of the other indicators of a personal 
assault in service have been shown.  38 C.F.R. § 3.304(f)(3).  
In view of all the factors discussed above, the Board finds 
that the veteran's statement are not reliable and of little 
probative value.  See Smith, 1 Vet. App. at 237 (determining 
the credibility of evidence is a function for the Board); 
Hayes, 5 Vet. App. at 69-70 (1993), citing Wood, 1 Vet. App. 
at 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the 
degree of weight to give the evidence).  In the absence of 
any credible supporting evidence that a claimed in-service 
stressors actually occurred, service connection for PTSD must 
be denied.  38 C.F.R.              § 3.304(f).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  In sum, the evidence does not 
show that he has PTSD or that an in-service stressor actually 
occurred.  Accordingly, the appeal is denied. 



III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The veteran was also notified of the revised 
portions of 38 C.F.R. § 3.304 pertaining to PTSD claims based 
on a personal assault.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records, VA inpatient 
and outpatient treatment records, as well as private 
treatment records.  In addition, the Board finds that a VA 
examination is not necessary to determine whether his claimed 
disabilities involving residuals of a bilateral foot injury, 
a skin condition, and PTSD are related to service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board finds that the veteran does not have PTSD and that 
there is no evidence that an in-service stressor actually 
occurred and the post-service medical record, as a whole, 
despite references to PTSD, indicates that the veteran does 
not have PTSD.  Also, there is no medical evidence of a 
current disability or persistent or recurrent symptoms 
involving the veteran's feet or skin.  As such, the standards 
of  McLendon are not met in this case.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

ORDER

Service connection for residuals of a bilateral foot injury 
is denied.

Service connection for a skin condition is denied.

Service connection for PTSD is denied.


REMAND

The Board finds that the veteran should be afforded a VA 
examination to determine whether he has urethritis as a 
result of service.  The veteran's service medical records 
show that he was treated for a gonococcal infection in 
October 1981.  In February 1982, he was seen for a history of 
penile discharge as well as a slight burning sensation on 
urination since July 1981.  The diagnostic assessment was 
possible urinary tract infection.  

The record also shows that the veteran has recently been 
diagnosed with urethritis.  VA treatment records dated in 
2003 show treatment for urethritis with secondary pain and 
sensitivity.  The veteran's history of sexually transmitted 
disease was also noted.  According to the veteran, his 
symptoms of painful urination and blood in his sperm have 
persisted since he was treated for a gonococcal infection 
while on active duty.  

The Board notes that the veteran's statements of a nexus 
between his recently diagnosed urethritis and service are 
insufficient to constitute a basis to award service 
connection.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
are not competent to render medical opinions).  Nevertheless, 
since the record shows treatment for a urinary tract 
infection and a sexually transmitted disease in service, as 
well as a current diagnosis of urethritis, the evidence of 
record is sufficient to trigger VA's duty to secure a medical 
opinion on the question as to whether the veteran's 
urethritis is related to service.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 
at 81-83.  Therefore, a VA examination is needed to address 
this issue.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his urethritis.  All necessary studies 
and tests should be conducted.  The 
veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's urethritis is related to 
service.  The examiner should 
specifically comment on the veteran's 
history of treatment for a gonococcal 
infection and a urinary tract infection 
in service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


